Citation Nr: 9933759	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-11 878A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond December 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978, from February 1985 to August 1990, from February 1991 
to June 1991, and from January 1992 to June 1995.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 1998 determination of the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The veteran requested and was scheduled for a personal 
hearing before a member of the Board in April 1999.  However, 
a notation in the veteran's education folder indicates that 
the veteran failed to report for the hearing.  


FINDINGS OF FACT

1.  The veteran's initial delimiting date for Chapter 30 
educational assistance benefits was determined by the RO to 
be June 25, 1995, based on an incorrect characterization of 
the veteran's service between February 1985 and June 1995.

2.  Subsequently, the RO adjusted the veteran's initial 
delimiting date to December 2, 1998, by subtracting the 
number of days the veteran was not on active duty between 
July 21, 1978 and February 12, 1985.


CONCLUSION OF LAW

The veteran has no legal entitlement to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, beyond December 2, 1998.  38 U.S.C.A. 
§ 3031 (West 1991 & Supp. 1999); 38 C.F.R. § 21.7050(b) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from July 1974 to July 1978, 
from February 1985 to August 1990, from February 1991 to June 
1991, and from January 1992 to June 1995.  His first period 
of active service rendered him eligible for educational 
assistance benefits under Chapter 34, Title 38, United States 
Code.  His second period of active service rendered him 
eligible for educational assistance benefits under Chapter 
30, Title 38, United States Code, pursuant to 38 U.S.C.A. 
§ 3011(a)(1)(B)(i) (West 1991 & Supp. 1999).  

In August 1997, the veteran filed a VA Form 22-1990 
(Application for Education Benefits), in which he requested 
Chapter 30 benefits.  In November 1997, the RO denied the 
veteran's claim on the basis that the veteran's service from 
August 1985 to June 1995 was not countable for the purpose of 
establishing entitlement to Chapter 30 benefits because it 
constituted active duty for training.  In May 1998, after the 
veteran submitted multiple documents showing that such 
service constituted active duty rather than active duty for 
training, the RO awarded the veteran entitlement to Chapter 
30 benefits.  In addition, the RO notified the veteran by 
letter that he was not entitled to Chapter 30 benefits beyond 
December 2, 1998, because his break in service required that 
his delimiting date for benefits be adjusted to December 2, 
1998. 

The veteran was discharged from his last period of active 
service on June 24, 1995.  Statutory law provides a ten-year 
period of eligibility during which an individual may use his 
entitlement to educational assistance benefits.  This period 
begins on the date of the veteran's last discharge from 
active duty.  38 U.S.C.A. 
§ 3031(a).  For individuals whose eligibility is based on 38 
U.S.C.A. 
§ 3011(a)(1)(B)(i), however, the ten-year period of 
eligibility must be reduced by the amount of time equal to 
the time that the veteran was not serving on active duty 
during the period beginning January 1, 1977 and ending June 
30, 1985.  38 U.S.C.A. § 3031(d)(1); 38 C.F.R. § 21.7050(b) 
(1998).  In this case, the veteran was not on active duty 
from July 22, 1978 to February 11, 1985, or for a total of 6 
years and 207 days, or 2397 (365 x 6 + 207) days during the 
period in question.  
Subtracting 2397 days from the veteran's initial delimiting 
date of June 25, 2005 results in an adjusted delimiting date 
of December 2, 1998.

Based on the evidence of record, the RO properly adjusted the 
veteran's delimiting date for Chapter 30 educational 
assistance benefits.  While the veteran's initial delimiting 
date for use of his educational assistance benefits was June 
25, 2005, a date ten years following his discharge from 
active duty, the law requires that the date be adjusted by 
subtracting a portion of the number of days the veteran was 
not on active duty between his first two periods of service.  

The Board acknowledges the veteran's argument that due to the 
RO's 9-month delay in awarding him Chapter 30 educational 
benefits, he was unable to use his educational benefits prior 
to the expiration of his December 2, 1998 delimiting date. 
Despite the RO's initial error in denying the veteran Chapter 
30 benefits, however, the Board cannot award the veteran 
benefits where the statutory requirements for such benefits 
are not met.  The legal criteria governing the payment of 
Chapter 30 educational assistance benefits are clear and 
specific, and are binding on the Board.  As the law in this 
case is dispositive, the veteran's claim must be denied based 
on a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond December 2, 1998, is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

